In an action to declare that certain real estate tax assessments levied by defendants against plaintiff’s property are null and void, defendants appeal from an order and judgment (one paper) of the Supreme Court, Kings County dated April 6, 1978, which granted plaintiff’s motion for summary judgment, denied their cross motion for *886summary judgment and declared that the real estate taxes assessed and levied upon plaintiff’s property for the years 1975-1976 through 1977-1978 are illegal and that the liens imposed thereby should be canceled of record. Order and judgment affirmed, without costs or disbursements. The Tax Commission’s determination that the organizations involved with the property "are all religious and charitable organizations as contemplated by Section 421 (l)(a) of the Real Property Tax Law [and] that the property in question is being used for carrying out thereupon such religious and charitable purposes”, rules out the applicability of subdivision 2 of section 421 of the Real Property Tax Law. Subdivision 2 comes into play only "If any portion of such real property is not so used exclusively to carry out thereupon one or more of such purposes but is leased or otherwise used for other purposes” (emphasis supplied). The word "leased” is qualified by "for other purposes”, which the Tax Commission itself said was not the case here. Subdivision 2 of section 421 of the Real Property Tax Law is, therefore, not applicable. Latham, J. P., Rabin, Cohalan and Hargett, JJ., concur.